Citation Nr: 1223881	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  98-11 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1969 to February 1972.  He also had active duty for training (ACDUTRA) from October 20, 1991, to November 16, 1991; April 29, 1992, to May 16, 1992; and June 11, 1994, to June 25, 1994; and 19 days of unverified ACDUTRA during the period from April 1, 1972, to March 31, 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 1997 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied the above claim.  The RO in St. Petersburg, Florida, currently has jurisdiction.  

The Board remanded this matter in May 2000, February 2007, August 2010, and February 2012, for the purposes of obtaining additional evidence, verifying the Veteran's periods of service, and scheduling a VA examination to determine the nature and etiology of the Veteran's hypertension.  There has been substantial compliance with the Board's remand directives with regard to the AMC's attempts to obtain the Veteran's records and verify his periods of active service and ACDUTRA, and the requested development has been completed with regard to the requested examination.  Therefore, no further action is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998). The matter has again returned to the Board.  

In May 2010, the RO awarded service connection for PTSD, effective from May 8, 2010.  In October 2010, the Veteran submitted a statement asking why he was not "paid from the date that I made the claim."  Thereafter, in its most recent remand in February 2012, the Board referred this matter to the Agency of Original Jurisdiction (AOJ) for clarification of the Veteran's intent.  See 38 C.F.R. § 19.26(b).  However, a review of the claims file reveals that no action has been taken in this regard.  Therefore, this matter is again referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's hypertension was not manifested during active duty service or within a year of discharge from active duty.  

2.  The preponderance of the evidence also is against finding that the Veteran's hypertension manifested during a period of ACDUTRA.

3.  There is no competent evidence of continuity of symptomatology since service.

4.  The Veteran's hypertension is not proximately due to, the result of, or aggravated by his service-connected PTSD.  


CONCLUSION OF LAW

The Veteran does not have hypertension that is the result of disease or injury incurred in or aggravated during active military service, and may not be presumed to have been incurred in active duty; nor is his hypertension proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1131, 1153, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veteran filed the present claim in June 1995.  During the course of the appeal, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted in November 2000.  VCAA, (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a) (2011).  The VCAA eliminated the concept of a well-grounded claim and redefines the obligations of VA with respect to the duty to notify and assist claimants in the development of their claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Specifically, as provided for by the VCAA and its implementing regulations, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b) (2011).  This notice must be provided prior to an initial unfavorable decision on the claim by the AOJ.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the VCAA defines the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim, and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Further, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that a statement of the case (SOC) or supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC. See Mayfield v. Nicholson, 499 F. 3d 1317 (Fed. Cir. 2007) (Mayfield III).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See Mayfield III (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).  

The Board finds that all notification action needed to make a decision as to the claim on appeal has been accomplished.  Through February 2004, March 2007, and May 2011 notice letters, the RO notified the Veteran of the information and evidence needed to substantiate his claim of service connection, to include on direct and secondary bases.  The March 2007 notice letter also provided the Veteran with the general criteria for assigning disability ratings and effective dates.  See Dingess, supra.  

The Board also finds that the February 2004 and March 2007 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio, 16 Vet. App. at 187.  In those letters, the RO notified the Veteran that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letters asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his claimed disability.  

While the Veteran was not provided these notice letters prior to the initial unfavorable decision on the claim in August 1997, since the VCAA was not enacted until November 2000, his claim was readjudicated in SSOCs dated in October 2005, May 2010, and November 2011 following the provision of adequate VCAA notice as discussed above.  Therefore, any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication in August 1997 has been "cured."  See Mayfield III (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34); Pelegrini, 18 Vet. App. at 112.  Consequently, a remand of the service connection issue for further notification of how to substantiate the claim is not necessary.  

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal.  The Veteran's service treatment records (STR) have been obtained and associated with the claims file, as have treatment records from the VA Medical Centers (VAMC) in Tampa, Florida; San Juan and Mayaguez, Puerto Rico; and Brooklyn, New York.  More recent VA treatment records also were obtained pursuant to the Board's February 2012 remand and associated with the Veteran's e-folder.  Private treatment records also have been associated with the claims file.  Additionally, in September 1995, September 2009, and September 2011, the Veteran was provided VA examinations in connection with his claim, the reports of which are of record.  The examination reports, along with a March 2012 addendum, contain sufficient evidence by which to decide the claim, particularly regarding the origin of the Veteran's hypertension, the possible relationship to his military service, and the possible effects that his service-connected PTSD has on the hypertension.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  Neither the Veteran nor his representative has indicated that there is any additional outstanding information or evidence to support his claim.  Thus, VA has properly assisted the Veteran in obtaining any relevant evidence.

Moreover, as discussed above, the Board is satisfied that the AMC has substantially complied with the Board's remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  With respect to the claim on appeal, the RO/AMC was directed to verify the Veteran's periods of active duty and ACDUTRA, including any service performed in the Southwest Asia theater of operations; obtain medical treatment records from the Madigan Army medical Center and St. Albans Naval Hospital; and provide the Veteran with a VA examination to obtain a diagnosis and to determine the etiology of the hypertension, including whether it was proximately due to or a result of his service-connected PTSD.  As directed, the Veteran's periods of active duty and ACDUTRA have been verified to the extent possible, available relevant VA and service treatment records have been obtained, and VA examinations have been provided to obtain a diagnosis and etiological opinion.   The September 2011 VA examiner has provided answers to the specific medical questions asked by the Board, such that the requested development has been completed.  See Stegall, 11 Vet. App. at 271.  

The duty to assist has been satisfied as there is no reasonable possibility that any further assistance to the Veteran by VA would serve any useful purpose.  See 38 U.S.C.A. § 5103A (a)(2); 38 C.F.R. § 3.159(d); Canlas v. Nicholson, 21 Vet. App. 312 (2007); Forcier v. Nicholson, 19 Vet. App. 414 (2006); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that there is no basis for a remand when no benefit would flow to the Veteran).  Therefore, because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Analysis

Service connection may be granted if it is shown that the Veteran suffers from a disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a 
pre-existing disability beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303(a), 3.306 (2011).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection requires competent and credible evidence:  (1) confirming the Veteran has the claimed disability, or indicating he at least has since filing the claim; (2) in-service incurrence or aggravation of a relevant disease or injury; and (3) a causal relationship or nexus between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A disorder may be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity (permanency) of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999). 

For a showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or even a diagnosis containing the word "chronic."  Subsequent manifestations of the same disease at any later date, however, remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) .

Some diseases like are hypertension are chronic, per se, and therefore will be presumed to have been incurred in service, although not otherwise established as such, if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Disorders diagnosed after discharge may be service connected if all the evidence, including that pertinent to service, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).

Service connection also may be granted for disability that is proximately due to or aggravated by service-connected disease or injury.  38 C.F.R. § 3.310.
See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Supporting medical nexus evidence usually is needed to associate the claimed disorder with a service-connected disability.  See Velez v. West, 11 Vet. App. 148, 158 (1998); Wallin v. West, 11 Vet. App. 509, 512 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

Active military service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred or aggravated in line of duty and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  ACDUTRA is full-time duty in the Armed Forces performed by Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  INACDUTRA is duty other than full-time duty prescribed for Reserves.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).    

Because hypertension is considered a disease and not an "injury," service connection may only be awarded by establishing that the Veteran's hypertension had its onset during, or was aggravated by, a period of ACDUTRA in relation to the Veteran's service in the Reserves.  Service connection would not be warranted for the same circumstances during a period of INACDUTRA.  

Here, after carefully reviewing the evidence of record, the Board finds no basis to grant the claim for service connection for hypertension. 

Initially, the Board notes that, while a September 2009 VA examiner found no evidence of hypertension and that a February 2009 VA treatment record noted the Veteran denied a previous history of hypertension, more current post-service VA treatment records show a diagnosis of, and treatment for, hypertension.  See, e.g., VA treatment records dated in January 2007, October 2011, and January 2012.  Further, a diagnosis of hypertension was provided by a VA examiner in September 2011.  

In this regard, the Court has held that the current disability requirement for service connection claims is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  See McLain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, the Veteran was found to have hypertension during the pendency of his claim.  Therefore, the evidence establishes the existence of the claimed disability.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) and Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Veteran's STRs from his period of active duty from September 1969 to February 1972 do not reference treatment for high blood pressure or a diagnosis of hypertension.  At his January 1972 active duty separation examination, the Veteran reported that he did not know whether he had a history of high blood pressure.  His blood pressure reading was 116/88 at that time.  A January 1991 Army National Guard enlistment examination showed no complaints of high blood pressure.  Blood pressure reading was 118/62 at the time.  A March 1992 "over 40" examination recorded a blood pressure reading of 120/80, with no reported history of high blood pressure.  

On May 5, 1992, during a period of ACDUTRA from April 29, 1992, to May 16, 1992, the Veteran was seen for symptoms of a viral syndrome, including difficulty breathing and swallowing, and general achiness.  At the time, he had a blood pressure reading of 132/82.  On May 9, 1992, a sick slip noted that the Veteran felt chest pains and passed out.  He was diagnosed with fatigue and hyperventilation.  His blood pressure measured 145/100.  However, during the examination, blood pressure lowered and measured 138/90, 122/98, and 122/92.  Subsequently, on May 10, 1992, blood pressure measured 140/60, and measured 120/84 on May 11, 1992.  He also was noted to have anxiety and apparent PTSD from his experience in Vietnam during his period of active duty.  Subsequently, a September 1992 medical screening summary indicated that he was cleared for the Army's Physical Fitness Test.  His blood pressure reading was 120/80 at the time.  

A February 1994 Army National Guard enlistment examination showed the Veteran's blood pressure to be 120/62 at the time, with no report of a history of low or high blood pressure.  On June 12, 1994, during another period of ACDUTRA from June 11, 1994, to June 25, 1994, the Veteran was seen for complaints of sore throat and right shoulder pain.  His blood pressure measured 130/94 at the time.  On June 18, 1994, he had a follow-up visit for increased blood pressure, which measured 148/100 at the start of the visit.  During the course of the visit, however, blood pressure decreased and measured 128/88 in the right arm and 132/84 in the left arm.  On the same day, he was seen again for right shoulder strain.  Blood pressure reading was 108/99 at the time.  He was assessed with minimal hypertension.

Based on the above, there is no indication from the Veteran's period of active duty service from September 1969 to February 1972 that he had hypertension at that time.  Moreover, the preponderance of the evidence also is against finding that the Veteran had hypertension during a period of ACDUTRA.  While he was treated for elevated blood pressure in May 1992 and June 1994, and received an assessment of minimal hypertension in June 1994, a September 2011 VA examiner indicated that a clinical diagnosis of hypertension should be made only after persistent or sustained elevation in blood pressure has been noted on three different readings on different occasions, without normal ranges in between, and usually over a period of several months unless the elevations are severe or associated with symptoms.  Transient elevations of blood pressure caused by excitement or apprehension do not constitute hypertensive heart disease.  In this case, the Veteran's elevated blood pressure readings as noted in May 1992 and June 1994 were not persistent or sustained.  Rather, they returned to normal during the course of examination and appeared to be related to episodes of acute pain, acute illness, or acute distress.  Further, treatment records dated prior and subsequent to these findings of elevated blood pressure readings in May 1992 and June 1994 were without similar complaints or findings.  There also was no evidence of persistent, sustained elevation in blood pressures immediately after these episodes.  Ultimately, based on a review of these records, the September 2011 VA examiner concluded that there was no clinical diagnosis of hypertension during a period of ACDUTRA.  A September 2009 VA examiner also noted elevated blood pressure readings in May 1992 and June 1994, which appeared to be associated with anxiety issues or specific episodes of pain or illness, followed by rapid return to normal.  This examiner also indicated that these temporary elevations in blood pressure did not constitute a clinical diagnosis of hypertension.

Post-service, there was no documentation of complaints of, treatment for, or a diagnosis of hypertension until September 1995, when the Veteran was provided a VA examination relating to hypertension.  At the time, he was diagnosed with controlled high blood pressure.  Subsequent treatment records showed no complaint of, or treatment for, high blood pressure again until December 2003, when it was noted in a VA treatment record that the Veteran reported a finding of  high blood pressure by a private physician, with a blood pressure reading of 159/110, and being started on Norvasc at 5 milligrams daily.  At this December 2003 visit, a reevaluation of his blood pressure showed it to be 110/70.  There was no record of high blood pressure again until January 2007, when the Veteran requested a physical examination for clearance for a job.  His blood pressure was found to be 146/102.  Blood pressure re-check two days later noted a blood pressure reading of 137/94 and documented an assessment of isolated minimal diastolic hypertension, which was stable.  Subsequently, an August 2008 VA treatment record in the Veteran's e-folder noted reports of episodes of high blood pressure at home.  Blood pressure readings at the time were 135/85 in the right arm and 133/82 in the left arm.  

Here, there is no objective evidence that hypertension manifested to a compensable degree within one year of the Veteran's separation from his initial period of active duty service from September 1969 to February 1972.  The medical evidence of record shows that, at the earliest, the onset of hypertension occurred in 1995, many years after this period of active duty.  There is no evidence of record suggesting, and the Veteran has not alleged, that he had hypertension to a compensable degree as early as February 8, 1973 - one year after separation from active duty service.  Thus, service connection is not warranted for hypertension on a presumptive basis pertaining to chronic diseases.  See 38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.   

With respect to presumptive service connection for chronic diseases as it pertains to the Veteran's subsequent periods of ACDUTRA, the Court has held that a claimant whose claim is based on a period of ACDUTRA can never be entitled to the "presumption of service connection."  See Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).  This is so because, by definition, the presumption of service connection applies where there is no evidence that a condition began in or was aggravated during the relevant period of service.  By contrast, for a claimant whose claim is based on a period of ACDUTRA, there must be some evidence that the condition was incurred or aggravated during the relevant period of service.  Id.  Thus, under no circumstance is service connection warranted for hypertension on a presumptive basis pertaining to chronic diseases concerning any of the Veteran's periods of ACDUTRA.

Additionally, the records do not reflect, and the Veteran has not alleged, a continuity of symptomatology since active service.  While the Veteran was found to have hypertension during a September 1995 VA examination, approximately one year after his period of ACDUTRA service in June 1994, he reported at the time of the examination that he was not experiencing any symptoms of hypertension and actually made no complaints of high blood pressure until December 2003.  In fact, the Veteran has denied a history of hypertension and reported that he did not have a confirmed diagnosis of hypertension until 2011.  See, e.g., VA treatment record dated in February 2009 and VA examination report dated in September 2011.  Furthermore, as discussed above, the medical opinion evidence of record shows that the documentation of a diagnosis of hypertension was not until September 1995, approximately 23 years following this initial period of active duty service.  There also was no documentation of complaint of high blood pressure until December 2003, approximately 30 years following his initial period of active duty service and 8 years following his last period of ACDUTRA.  38 C.F.R. § 3.303(b).  

The Board also may consider the absence of any documentary evidence during the years between discharge from active service in 1972 and the initial documentation of diagnosis, as well as the lack of complaints of high blood pressure from June 1994 until December 2003, as one of the factors in its determination for service connection, particularly when there is a substantial gap of time between the potentially relevant symptom, event or incident in service and the eventual manifestation or diagnosis after service of the claimed condition.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim, just not the only or sole factor); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where the Veteran had failed to account for lengthy time period between service and initial symptoms of disability).  Indeed, the Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of lay evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

With regard to the determinative issue of causation, the Veteran has been provided several VA examinations.  In September 1995, in connection with his claim for service connection, the Veteran was provided a VA examination relating to hypertension.  At the time, he reported that his hypertension was asymptomatic.  Blood pressure readings during the examination were 120/80 sitting, 120/80 lying, and 120/80 standing.  An electrocardiography (EKG) showed sinus bradycardia, with no acute ST-T wave changes.  The diagnosis was controlled high blood pressure.  

In September 2009, the Veteran was provided another VA examination relating to his hypertension.  He reported that, since leaving the Army, he had experienced periods of high blood pressure when excited.  He was not on medication for blood pressure.  He stated that he experienced periods of shakiness and rapid breathing, which he believed were symptoms of increased blood pressure.  He did not check his blood pressure at home, and reported a history of an anxiety condition.  He also reported a history of epistaxis(es) and headaches related to hypertension.  However, he also stated that he had never been diagnosed with hypertension by his doctor.  Blood pressure readings during the examination were 122/84, 127/88, and 116/88.  A chest X-ray was normal, and an EKG showed normal sinus rhythm.  The examiner concluded that there was no evidence for hypertension, and provided an opinion that it is less likely as not that the Veteran had an onset of hypertension in service.  He explained that, during service, the Veteran had multiple examinations, such as previously mentioned, during which a full history was given by the Veteran and a physical examination was performed, and his blood pressure was normal on all these examinations.  The Veteran also reported no history of high blood pressure during these examinations, except during his January 1972 separation examination, when he reported that he did not know whether he had a history of high blood pressure.  Moreover, though the Veteran was evaluated in May 1992 and June 1994 for rapid breathing and shoulder pain, respectively, with initial high blood pressure readings, blood pressure returned to normal later during these examinations.  The examiner noted that these elevated blood pressure readings seemed to be related to anxiety issues or specific episodes of pain or illness, followed by rapid return to normal.  No clinical diagnosis of essential hypertension was shown by the records during this time.  Blood pressure readings during this examination also were normal.  Therefore, the examiner concluded that it was less likely as not that the Veteran had essential hypertension during service and that there also was no evidence for this problem at the time of the examination.

Recently, a September 2011 VA examination relating to hypertension noted reported episodes of panic and anxiety, along with elevated blood pressure, since discharge from the Army in 1972.  The Veteran reported being found with elevated blood pressure in the 1990s, including when he experienced episodes of "flashbacks and PTSD" in the summer of 1995.  Over the years, he reported suffering from intermittent abnormal blood pressure readings with associated headaches, but no treatment was ever prescribed and no referral to a cardiologist for evaluation was ever made.  The Veteran reported that he was confirmed to have hypertension during a June 2011 VA treatment for subconjunctival hemorrhage.  It was noted that the Veteran required continuous medication to control his hypertension.  Blood pressure readings at the time of the examination were 118/89, 118/88, and 118/88.  Chest X-ray revealed the heart to be normal, and an EKG found normal sinus rhythms.  The diagnosis was hypertension.  The examiner provided an opinion that the hypertension was not caused by or a result of the Veteran's military service.  He explained that that the claims file was silent regarding any complaint or symptoms related to hypertension during active military service from September 1969 to February 1972.  All the verified blood pressure readings were within normal limits during this period.  

With regard to the question of whether the hypertension is related to any periods of ACDUTRA, the examiner noted that there is evidence in the medical records that the Veteran had an isolated episode of hyperventilation with chest pain and dizziness in 1992, during which he was found with elevated blood pressures.  However, upon reevaluation on subsequent days, blood pressure returned to normal ranges.  A diagnosis of hypertension was not confirmed at that time.  Further, there is no evidence of sustained elevations in blood pressure in 1992.  Subsequently, in 1994, the Veteran had another isolated episode of elevated blood pressure during evaluation of right shoulder pain.  However, again, there was no evidence of sustained or persistent elevations in blood pressure after that event, and no diagnosis of hypertension was made.  

The September 2011 VA examiner also discussed the finding of hypertension by the September 1995 VA examiner.  He indicated that, during that examination, blood pressure was reported to be within normal ranges, and no sustained or persistent elevations were documented.  This examiner concluded that a diagnosis of hypertension could not be made at that time under those circumstances.  

This examiner noted that the Veteran had been found with transient elevations in blood pressures over the years, usually related to episodes of acute pain, acute illness, or acute distress, but there was no evidence of persistent or sustained elevation in blood pressure after these episodes.  He noted that it was not until 2011 when the Veteran's primary care physician noted a persistent elevation in blood pressure and when the Veteran was started on medication for high blood pressure.  The examiner indicated that a clinical diagnosis of hypertension should be made only after persistent or sustained elevation in blood pressure has been noted on three different readings on different occasions, without normal ranges in between, and usually over a period of several months unless the elevations are severe or associated with symptoms.  Transient elevations of blood pressure caused by excitement or apprehension do not constitute hypertensive heart disease.  He concluded that the Veteran has essential hypertension.

In March 2012, following a remand to obtain the aforementioned June 2011 VA treatment record documenting treatment for subconjunctival hemorrhage and elevated blood pressure, the September 2011 VA examiner provided an addendum to his report and opinion.  He indicated that there were no new relevant treatment records or other relevant information that was previously unconsidered.  Therefore, he indicated that his previous diagnosis and opinion provided in September 2011 remained unchanged.  

The Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997). 

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis. The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, supra; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."). 

The Court further held that a medical opinion that contains only data and conclusions is not entitled to any weight and a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion is derived.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves-Rodriguez, the Court indicated that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion. 

In this case, the September 2011 VA examiner's opinion is most probative because a thorough and extensive review of the Veteran's medical history was conducted and it was based upon an accurate factual history, including a detailed review of the Veteran's service treatment records and post-service treatment records.  This examiner also provided a detailed explanation with regard to the Veteran's history of isolated elevated blood pressure readings and the lack of a diagnosis, and reconciled the in-service findings of elevated blood pressure with his opinion that the Veteran's hypertension was not incurred during active service or ACDUTRA.  While the September 1995 VA examiner provided a diagnosis of controlled high blood pressure and provided an explanation for findings of elevated blood pressure during service, he did not specifically address the Veteran's own report of being asymptomatic in providing his diagnosis.  With regard to the September 2009 VA examiner's finding that there was no evidence of hypertension, he failed to address and reconcile his conclusion with the diagnosis provided by the September 1995 VA examiner.  Therefore, the Board attaches more probative value to the September 2011 VA examiner's opinion, as it is well-reasoned, detailed, consistent with other evidence of record, and included discussions regarding the Veteran's medical history, including his in-service and post-service history.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

Thus, because the evidence shows that the Veteran's hypertension did not have its onset during, or was otherwise caused by, the Veteran's period of active military service from September 1969 to February 1972, or during any period of ACDUTRA, service connection for hypertension is not warranted on a presumptive or direct basis.  See 38 C.F.R. §§ 3.303, 3.304, 3.309.

The Veteran also asserts that his hypertension is caused or aggravated by his service-connected PTSD as the September 2009 VA examiner indicated that the elevations in blood pressure found during ACDUTRA in May 1992 and June 1994 seemed to be related to anxiety issues or specific pain or illness episodes.  In this regard, the September 2009 VA examiner actually failed to find a clinical diagnosis of hypertension, so he could not have concluded that the Veteran had hypertension caused by his PTSD.  Further, in his discussion that elevations in blood pressure were found in relation to anxiety issues, this examiner was pointing out the transient nature of these elevated blood pressure readings, and that these elevated blood pressure readings did not signify a clinical diagnosis of hypertension, rather than providing an opinion that the Veteran's hypertension may be caused by his PTSD.  The September 2009 VA examiner's finding was concurred by the September 2011 VA examiner, who also provided a similar discussion on the transient elevated blood pressure readings found during periods of ACDUTRA in May 1992 and June 1994, usually related to episodes of acute pain, illness, or distress, without evidence of persistent or sustained elevations in blood pressure, and concluded that the hypertension is not caused by, a result of, or permanently aggravated by the service-connected PTSD.  The examiner explained that, while mental disease and stress can temporarily elevate blood pressure during an acute phase of the disease, the medical literature does not substantiate the claim that PTSD permanently elevates blood pressure.

The Board finds the September 2009 and September 2011 VA examiners' opinions in this regard to be well-reasoned, with a discussion of the underlying medical rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Further, as there is no other medical evidence showing that the Veteran's hypertension is caused or aggravated by his service-connected PTSD, the Board finds these two opinions to be of great probative value.

Accordingly, service connection for hypertension on a secondary basis also is not warranted.  

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for hypertension is denied.




____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


